Citation Nr: 0023375	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-05 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1958 to September 
1960.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.

In connection with his appeal, the veteran requested a 
personal hearing.  In August 1995, VA scheduled him for a 
hearing before a member of the Board at the RO; he failed to 
report for that hearing.  In September the veteran advised VA 
that he had not received notice of that hearing in time and 
requested rescheduling.  In October 1995 he testified before 
an RO Hearing Officer.

In March and May 1998, the RO requested clarification from 
the veteran with respect to his request for a hearing before 
a member of the Board.  Such correspondence was returned by 
the Post Officer, marked as Not Deliverable as Addressed 
Unable to Forward.  A supplemental statement of the case, 
dated in December 1999, was also returned as undeliverable.  
In January 2000, the Post Office advised VA that the veteran 
had moved and left no forwarding address.  

In the normal course of events it is the veteran's burden to 
keep VA apprised of his whereabouts.  If he does not do so 
there is no burden on VA to turn up heaven and earth to find 
him before finding abandonment of a previously adjudicated 
benefit.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has also held that the 
"duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran had not 
advised VA of his whereabouts or otherwise contacted VA with 
respect to his appeal for more than a year.  Therefore, the 
Board will proceed to adjudicate his claims as if his request 
for a Board hearing had been withdrawn.  See 38 C.F.R. 
§§ 20.702(e), 20.704(e) (1999).


FINDINGS OF FACT

1.  There is no competent evidence of record relating a 
seizure disorder to the veteran's period of service or to 
service-connected disability.

2.  There is no competent evidence of record relating a 
currently diagnosed psychiatric disorder to the veteran's 
period of service or to service-connected disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
seizure disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as psychosis or epilepsy, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

In any case, a claim for service-connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has 
repeatedly held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997). 

For the purposes of determining whether a claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).  If a claim, however, is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107; see Schroeder v. West, 12 Vet. 
App. 184 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Factual Background

On the report of service medical examination at separation, 
dated in August 1960, the veteran's neurologic and 
psychiatric status was marked as normal.  Service medical 
records are negative for note of neuropsychiatric complaints 
or diagnoses and negative for notation of any head injury.

The claims file contains records from Western Medical Center 
dated beginning in March 1987.  In March 1987 the veteran was 
admitted after a threat of suicide.  The hospital report 
notes the veteran's participation in two prior rehabilitation 
programs in 1986, and also notes psychotherapy for 
depression.  Upon examination the veteran denied paralysis, 
numbness, tremors, seizures, memory loss or loss of 
consciousness, and no neurologic problems were noted.  
Diagnoses were major depression and alcoholism.  Records 
reflect admission for alcohol detoxification in April 1987.  
The consultation assessment at that time was that the veteran 
was detoxifying from alcoholism and to rule out organic brain 
syndrome secondary to alcohol.  In May the veteran was re-
admitted.  He denied seizures but admitted to multiple 
blackouts.  The diagnosis was alcoholism.  In September 1987 
the veteran was again admitted; diagnoses were depression and 
that the veteran was a recovering alcoholic.  The report of 
history and physical in September includes note of the 
veteran's report of having been "battered" in 1960.  

VA records dated in August 1993 reflect that the veteran 
sought treatment for depression and alcohol problems.  He 
reported a history of seizures.  A record dated in September 
notes a history of such symptoms since at least 1986.  The 
impression was alcohol-related seizures.  Another September 
1993 record includes note of a history of head trauma with a 
loss of consciousness at age six, a blow to the head with a 
metal pipe in the 1960s, and a car accident after service 
where the veteran was hit on the left side of the forehead.  
That entry also shows an impression of alcohol-related 
seizures, as well as depression.  In October 1993, 
electroencephalogram was conducted to rule out evidence of 
focal abnormalities or epileptic activity.

The veteran was noted to have a history of alcohol abuse and 
left-sided numbness.  No epileptic discharges or focal 
abnormalities were noted on testing.  VA records dated in 
October 1993 note impression of alcohol abuse; seizures 
secondary to alcohol abuse; and anxiety and depression, 
secondary to life.  Records dated through 1994 continue to 
note depression and alcohol-related seizures, since 
approximately 1986.

In February 1994, the RO received the veteran's claim of 
entitlement to service connection for a neuropsychiatric 
disorder.

Of record is a favorable decision of the Social Security 
Administration (SSA) dated in June 1994.  The SSA report 
notes at least a 35-year history of substance and alcohol 
abuse and a seizure disorder.  Also noted was a personality 
disorder.  A 1987 discharge summary from VA Western Medical 
Center, accompanying the SSA report, notes diagnoses of 
affective disorder and major depression in addition to a 
personality disorder and alcoholism.  A report of medical 
evaluation dated in 1993 notes diagnoses to include seizure 
disorders associated with head trauma and chronic alcohol 
abuse.

Psychiatric examination noted no history of mental illness 
and diagnosed polysubstance dependence and a history of 
seizure disorder.  Accompanying records reflect note of a 
seizure disorder, with onset in or around 1986.

The record contains a report of psychologic evaluation dated 
in September 1995, which shows possible diagnoses of various 
personality disorders, possible schizoaffective disorder, 
generalized anxiety disorder and alcohol abuse.  

At the time of his October 1995 hearing the veteran, through 
his representative, indicated that records from the Allen 
Park, Detroit VA Medical Center dated from 1961 to 1967 were 
not of record.  Also noted were available records from the 
Postal Service, the veteran's former employer.  The veteran 
reported combat service and indicated that one of the weapons 
had malfunctioned, dispensing fumes that rendered him 
nauseated, dizzy, etc.  

He also testified that he had had seizures since and was 
taking Dilantin for such symptoms.  He stated that he first 
received treatment in 1961.  The veteran indicated that in 
the 1960s he would wake up having bitten his tongue and that 
he was diagnosed with a seizure disorder while working at the 
Post Office in the late 1960s or early 1970s.  He presented 
argument that he had been told at the time of treatment 
through the Post Office that he had developed a nervous 
condition secondary to anxiety about the removal of growth 
from his neck in service.  He argued that his nervousness had 
started in service and gotten worse over the years.  

The claims file also contains records from the veteran's 
period of employment with the United States Postal Service.  
Such include note of the veteran's alcohol problems.  On one 
medical form the veteran denied drug use, alcohol dependence 
or epilepsy, seizures or blackouts.  Pertinent to the 
neurologic system, physical evaluation in January 1987 was 
within normal limits.  

Analysis

The veteran has argued that he had a wart removed from his 
neck and that medical professionals told him such was due to 
his nervous disorder.  Records show removal of a growth on 
the mastoid, noted at discharge from service by a healed 
scar.  The veteran is noncompensably service connected for 
such scar.  The claims file is negative for any competent 
opinion that the veteran's neck growth was a manifestation of 
any later identified psychiatric or seizure disorder, or that 
such neck growth is causally related to psychiatric or 
seizure disability.  

The veteran has also presented argument pertinent to in-
service weapons malfunction with fumes causing symptoms the 
veteran has attributed to the onset of his seizures.  Service 
records are themselves negative for complaints, findings or 
diagnoses pertinent to neurologic or psychiatric disorders.  
Nonetheless the veteran is competent to report that he was 
exposed to the fumes from a malfunctioning weapon.  He would 
not be competent to say that such exposure caused a current 
seizure or psychiatric disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In that regard, the Board further notes that combat veterans 
are afforded special consideration and are given the benefit 
of the doubt in disability cases, i.e., in the case of any 
veteran who engaged in combat with the enemy in active 
service, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

It must be noted however that the presumption afforded under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  In short, the above-
cited provisions do not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, No. 97-1184 (U.S. Vet. App. July 23, 
1998); Velez v. West, 11 Vet. App. 148 (1998); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).

The veteran must still establish that his claim is well 
grounded by medical evidence showing a nexus between a 
current disability and the reported service incident.  See 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  The Court has 
recently clarified that the presumptions of § 1154(b) are 
applicable to the in-service incurrence prong of the Caluza 
test, but not to the elements of current disability or nexus 
between a current disability and service.  Kessel v. West, 13 
Vet. App. 9 (1999) (en banc).  In this case, therefore, the 
veteran's own arguments, even if based on a confirmed factual 
background, are insufficient to provide the requisite link 
between diagnosed disabilities and service.

Also, the veteran's assertion of being informed of any link 
between diagnosed psychiatric and/or neurologic disabilities 
"...filtered as it (is) through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Board recognizes that the claims file includes records 
that note a head injury in the veteran's past.  SSA records 
reference a beating that reportedly occurred in 1960 and 
attribute a seizure disorder, in part, to a head injury.  
However, a review of service records is completely negative 
for note of any in-service beating, or other incident wherein 
the veteran incurred a head injury.  Again, the veteran's 
discharge examination is negative for note of neurologic or 
psychiatric problems.  Such is also negative for note of any 
head injury.  

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  
In any case, neither SSA or other references identify the 
claimed 1960 head injury as occurring during the veteran's 
period of service as opposed to after his September 1960 
discharge.  Rather, the competent evidence repeatedly notes 
alcohol-related seizures with onset in approximately 1986 and 
depression related to life circumstances.

In sum, the competent evidence of record includes service 
records that are negative for notation of any neurologic or 
psychiatric abnormality, see 38 C.F.R. § 3.303(a), (b), and 
post service medical evidence of depression, personality 
disorders and a seizure disorder dated decades after service.  
There is no competent evidence of record of a compensably 
manifested psychiatric or seizure disorder within the initial 
post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  Here the 
Board emphasizes that, in any case, regulations provide that 
congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9; see 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Finally, the 
competent evidence of record does not causally relate 
diagnosed depression, other acquired psychiatric disorder, or 
a seizure disorder to the veteran's period of active military 
service.  38 C.F.R. § 3.303(d).  As such, his claims of 
entitlement to service connection for a psychiatric and for a 
seizure disorder are denied as not well grounded.  See 
Caluza, supra.

Because the veteran's claims for service connection are not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a) (1999); Epps v. Gober, 126 F.3d 
1454 (Fed. Cir. 1997);  see also Morton v. West, 12 Vet. App. 
477 (1999) (per curiam) (holding that VA cannot assist a 
claimant in developing a claim which is not well grounded).  
There is thus no duty on the part of VA to afford the veteran 
an examination.  See Brewer v. West, 11 Vet. App. 228, 235 
(1998).

The Court has held, however, that VA, in certain 
circumstances, may be obligated to advise the claimant of 
evidence that is needed to complete his application for 
benefits.  38 U.S.C.A. § 5103 (West 1991 & Supp. 2000); see 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996).  This 
obligation depends upon the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted in connection with his 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Court has also held that the obligation exists only in the 
limited circumstances where the appellant has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341 (1996).

In the instant case the veteran has testified, in essence, 
that he was told that his psychiatric disability was related 
to his neck injury sustained in service.  The RO has 
attempted to obtain all reported treatment records.  Further, 
since the veteran's whereabouts are unknown, no additional 
efforts could be made to notify him of the need to submit the 
medical evidence he referred to in his testimony.  The 
veteran has not identified any other medical evidence that 
has not been submitted or obtained, which would support a 
well-grounded claim.  VA has requested records from SSA, the 
United States Postal Service and VA facilities.  Attempts 
were also made to obtain identified private treatment 
records.  To the extent possible, identified records have 
been associated with the claims file.  Such records fail to 
present a plausible claim for service connection for either 
psychiatric or neurologic disability.


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a seizure disorder is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

